IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00051-CR

RUBEN MIGUEL ALANIZ,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-2237-C2


                            ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.         The Clerk of the Court’s

September 18, 2014 letter to appellant’s counsel states that appellant’s brief was due to

be filed on or before September 8, 2014 and that unless a brief or satisfactory response

was received within 14 days, the Court would abate this cause so that the trial court can

hold a hearing to determine why a brief has not been filed on appellant’s behalf and to

assure that appellant is receiving effective assistance of counsel.
        Because appellant’s brief was not filed within 14 days and the Court did not

receive a timely satisfactory response, we abate this appeal so that the trial court can

conduct any necessary hearings within 21 days of the date of this order in accordance

with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 23, 2014
Do not publish




Alaniz v. State                                                                       Page 2